DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fautz et al. (US 2012/0268130 A1).
With respect to claims 1 and 18, Fautz discloses a method for an actuation of a magnetic resonance device for capturing image data from an examination region of an examination object, the method comprising: provisioning at least one first control sequence that specifies an actuation of the MR device for generating image data; 5actuating the magnetic resonance device, according to the at least one first control sequence, to capture first data from the examination object (see Abstract; paragraphs 0048 and 0055 and Figure 1, MR system #1 having control devices within #10, like controller #15 and controller #22 for optimization); analyzing the first data with respect to a property to generate a result; and selectively performing, based on the result, one of: a selection of a further control sequence, and termination of the actuation of the magnetic resonance device (see paragraphs 0012-0016 and 0027 disclosing data analysis of the sequence’s  quality and  regulating it by optimization considered as a selection of a further control sequence).  
With respect to claim 102, Fautz discloses provisioning a trained function and/or a neural network, wherein the analysis of the first data is performed using the trained function and/or the neural network (see Figure 1, showing network style controllers #10 and #22 and 0027 for target/train function).   
With respect to claim 3, Fautz discloses the selection comprises: an automatic preselection of one of: the selection of the further control sequence, and the 15termination of the actuation of the magnetic resonance device; and a confirmation of the preselection by a user (see paragraphs 0013-0015 disclosing predefine parameters to choose for controlling the sequence quality considered as the step of the selection of the further control sequence).  
With respect to claims 4 and 18, Fautz discloses the property comprises: an artifact; a susceptibility artifact; a lesion; a cyst; a hemangioma; a size of a structure; a texture of a structure; a movement of the examination object during the actuation of the magnetic resonance 20device according to the at least one first control sequence; a quality of the first data; and/or an abnormality (see paragraph 0013 disclosing excitation quality for data quality).   
With respect to claim 5, Fautz discloses the result comprises a presence of the property and/or a comparison of a value characterizing the property with a reference value (see paragraphs 0012-0013, 0025 and 0060 comparing the values to be optimized using the SAR value).  
With respect to claim 15, Fautz discloses a magnetic resonance (MR) device comprising: a MR scanner (see Figure 1 disclosing MR unit #1 having a scanner #2); and a controller configured to: provision at least one first control sequence that specifies an actuation of the MR device for generating image data; 5actuate the magnetic resonance device, according to the at least one first control sequence, to capture first data from the examination object (control devices within #10, like controller #15 and controller #22); analyze the first data with respect to a property to generate a result; selectively perform, based on the result, one of: a selection of a further control sequence, and termination of the actuation of the magnetic resonance device (see paragraphs 0012-0016 and 0027 disclosing data analysis of the sequence’s  quality and  regulating it by optimization considered as a selection of a further control sequence).  
With respect to claim 1016, Fautz discloses the controller comprises an actuation unit that is configured to perform the provisioning, actuating, analyzing and selectively performing operations (see paragraph 0048-0050 and 0052-0055, see Figure 1, control facility #10, terminal #20).
With respect to claim 17, Fautz discloses the first data comprises a spatially resolved signal intensity in k-space and/or in an image space (see paragraphs 0018, 0048 disclosing image space and k-space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2012/0268130 A1) in view of Wheaton (US 2017/0356973 A1).
With respect to claim 6, Fautz discloses the claimed invention as stated above except for the result comprises a presence of a susceptibility artifact, the selected further control sequence including a control sequence configured to reduce metal artifacts.  However, Wheaton discloses a susceptibility artifact, the selected further control sequence including a control sequence configured to reduce metal artifacts (see paragraph 0064). Therefore, it would have been obvious to one of ordinary skill in art at the time of filing to have a susceptibility artifact, the selected further control sequence including a control sequence configured to reduce metal artifacts as taught by Wheaton with Fautz for the purpose of reducing artifacts that might affect the image quality and hence improving the image for providing a more accurate diagnosis. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2012/0268130 A1) in view of Miyazaki et al. (US 2017/0131376 A1).
With respect to claim 7, Fautz discloses the claimed invention as stated above except for specifying that the result comprises a presence of a 5movement above a threshold value, the selected further control sequence including a movement-insensitive control sequence. However, Miyazaki discloses the result comprises a presence of a 5movement above a threshold value, the selected further control sequence including a movement-insensitive control sequence (see paragraph 0148). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the result comprises a presence of a 5movement above a threshold value, the selected further control sequence including a movement-insensitive control sequence as taught by Miyazaki with Fautz’s method for the purpose of providing a more reliable image with reduce motion artifacts that can made an image blurry and not reliable hence improving the diagnosis process using improve and more accurate images. 
Claim 8, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2012/0268130 A1) in view of Wolf et al. (US 2012/0003160 A1).			
With respect to claim 8, Fautz discloses the claimed invention as stated above except for the examination region is a prostate; upon actuation of the magnetic resonance device according to the at least one first control 10sequence, an actuation of the magnetic resonance device is performed according to a T2-weighted control sequence and a diffusion-weighted control sequence; and the first data comprises T2-weighted data and diffusion-weighted data.  However, Wolf discloses the examination region is a prostate (see paragraph 0031); upon actuation of the magnetic resonance device according to the at least one first control 10sequence, an actuation of the magnetic resonance device is performed according to a T2-weighted control sequence (see paragraph 0057) and a diffusion-weighted control sequence (see paragraph 0142); and the first data comprises T2-weighted data and diffusion-weighted data (see paragraphs 0057 and 0142). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the examination region is a prostate; upon actuation of the magnetic resonance device according to the at least one first control 10sequence, an actuation of the magnetic resonance device is performed according to a T2-weighted control sequence and a diffusion-weighted control sequence; and the first data comprises T2-weighted data and diffusion-weighted data as taught by Wolf with Fautz’s method for the purpose of further disclosing more details related to one of the regions that can possibly be examined between all the regions known in the art that could be examined using and MR system and the parameters associated with the pulse sequence related to said region in order to perform an imaging process using a MR system for examining a selected region to perform an accurate diagnosis related to any condition or problem associated to said targeted region.  
With respect to claim 10,15 Fautz discloses the claimed invention as stated above except for  specifying that the examination region is a liver; upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes places according to a T1-weighted control sequence and a T2-weighted control sequence without administering contrast agent to the 20examination object; and the first data comprises T1-weighted data and T2-weighted data.  However, Wolf discloses the examination region is a liver (see paragraph 0036); upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes places according to a T1-weighted control sequence and a T2-weighted control sequence without administering contrast agent to the 20examination object; and the first data comprises T1-weighted data and T2-weighted data (see paragraphs 0057 and 0142). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the examination region is a liver; upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes places according to a T1-weighted control sequence and a T2-weighted control sequence without administering contrast agent to the 20examination object; and the first data comprises T1-weighted data and T2-weighted data as taught by Wolf with Fautz’s method for the purpose of further disclosing more details related to one of the regions that can possibly be examined between all the regions known in the art that could be examined using and MR system and the parameters associated with the pulse sequence related to said region in order to perform an imaging process using a MR system for examining a selected region to perform an accurate diagnosis related to any condition or problem associated to said targeted region.  
With respect to claims 11 and 19, Fautz discloses the claimed invention as stated above except for specifying that the selected further control sequence includes: spectroscopy control sequence; elastography control sequence; 5diffusion-weighted control sequence; and/or T1-weighted control sequence with administering of contrast agent to the examination object.  However, Wolf discloses the selected further control sequence includes: spectroscopy control sequence; elastography control sequence; 5diffusion-weighted control sequence; and/or T1-weighted control sequence with administering of contrast agent to the examination object (see paragraph 0092 disclosing a T1-weighted sequence applied with contrast agent). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the selected further control sequence includes: spectroscopy control sequence; elastography control sequence; 5diffusion-weighted control sequence; and/or T1-weighted control sequence with administering of contrast agent to the examination object as taught by Wolf with Fautz’s method for the purpose of further disclosing more details related to one of the parameters associated with the pulse sequence according to the region to be examined in order to perform an imaging process using a MR system for examining a selected region and perform an accurate diagnosis related to any condition or problem associated to said targeted region.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2012/0268130 A1) in view of Kimura  (US 2010/0013475 A1).	
With respect to claim 9, Fautz discloses the claimed invention as stated above except for the selected further control sequence including a perfusion-weighted control sequence. However, Kimura discloses the selected further control sequence including a perfusion-weighted control sequence (see paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a selected further control sequence including a perfusion-weighted control sequence as taught by Kimura with Fautz’s sequence for the purpose of improving the image contrast for a more accurate diagnosis by controlling one between all the known parameters associated with the imaging process of the prefer region.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (US 2012/0268130 A1) in view of Okada (US 2012/0052080 A1).
With respect to claim 12, Fautz discloses the claimed invention as stated above except for specifying that the examination region is a female breast; 10upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes place according to a perfusion-weighted control sequence; the first data comprises perfusion-weighted data; the result comprises a presence of a lesion; and 15the selected further control sequence includes a T2-weighted control sequence. However, Okada discloses the examination region is a female breast (see paragraphs 0239 and 0316); 10upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes place according to a perfusion-weighted control sequence (see paragraph 0179); the first data comprises perfusion-weighted data; the result comprises a presence of a lesion; and 15the selected further control sequence includes a T2-weighted control sequence (see paragraph 0179). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the examination region is a female breast; 10upon actuation of the magnetic resonance device according to the at least one first control sequence, an actuation of the magnetic resonance device takes place according to a perfusion-weighted control sequence; the first data comprises perfusion-weighted data; the result comprises a presence of a lesion; and 15the selected further control sequence includes a T2-weighted control sequence as taught by Okada with Fautz’s method for the purpose of further disclosing more details related to one of the regions that can possibly be examined between all the regions known in the art that could be examined using and MR system and the parameters associated with the pulse sequence related to said region in order to perform an imaging process using a MR system for examining a selected region to perform an accurate diagnosis related to any condition or problem associated to said targeted region.  

Response to Arguments
Applicant's arguments filed 03/11/22 have been fully considered but they are not persuasive.
Applicant argues that the 35 U.S.C. 112(b) is improper since the Omnibus claims are those that generally refer to a device or method with reference to the specification or figures, such as a claim that recites "a device as shown and described" or "a device as shown in Figure 1."  However, claims 13 and 14 are directed to a computer program product and a computer- readable storage medium, respectively, and make reference to and depend from claim 1. In particular, these claims recite the storage of a computer program that instructs a processing device to perform the method steps of claim 1. These claims are not an omnibus claim because the are dependent on claim 1 and provide a definite claim scope. 
The examiner disagrees with applicant’s argument since it is indefinite in that it fails to point out what is included or excluded by the claim language See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05 (r) A claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed in order to provide a definite scope. (See MPEP 2164.08) Furthermore, it does not have a definite claim scope by just stating the dependency from claim 1. Dependency to a claim by itself does not further define or provide a scope of an invention. The dependent claims need to further limit the claimed invention by stating what is included or excluded. A claim in dependent form shall contain: (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. (See MPEP 608.01(n)) Claims 13-14 fails to specify a further limitation of the subject matter from claim 1 or state a limitation to further limit the invention presented on claim 1 as required to be a proper dependent claim. For the reasons as stated above, the 35 U.S.C. 112(b) rejection is maintained and considered proper. 

Applicant argues that the prior art, hereafter Fautz, fails to teach or fairly suggests the step of provisioning at least one first control sequence that specifies an actuation of a MR device for generating image data. Applicant argues that Fautz discloses optimize the sequence quality by using predefined MR excitation quality parameters provided by the operator as opposed to having the first data obtained using a first control sequence as required by applicant’s invention.
The examiner disagrees with applicant’s argument because Fautz discloses first data obtained using a first control sequence object (see Abstract; paragraphs 0048 and 0055 and Figure 1, MR system #1 having control devices within #10, like controller #15 and controller #22 for optimization). The claimed language does not exclude using predefined MR excitation quality parameters to operate the MR system. The claim language is interpreted as only requiring to select a pulse sequence with particular parameters using said controller regardless of been preselected prior to the examination or during or after the examination started to adjust on the fly while performing the imaging process.     
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first data obtained using a first control sequence during or after the imaging process started) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, according to the claimed language, the examiner interprets that the first data is acquired after the preselection process as taught by Fautz as discussed above since the claim further states after obtaining the control sequence, actuating the MR device according to the sequence (hence preselected sequence) and capturing the first data. According to the claimed language, it its implied/understood that the pulse sequence is preselected to operate the MR device for obtaining data. It is unclear to the examiner according to applicant’s arguments, how the MR device will operate to perform imaging process without preselecting or providing a pulse sequence from the controller device since one of ordinary skill would provide a sequence according to the region and type of examination sought. Once the imaging process is occurring, the pulse sequence can be adjusted to improve the image quality according to the region of interest under examination. If a pre-scan process needs to be performed before the image acquisition to select/provide a pulse sequence, applicant is reminded that said language is not recited in the rejected claim(s) either. Therefore, due to the remarks presented above, the 35 U.S.C. 102(a)(1) stands and is considered proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866